973 So.2d 1169 (2007)
Cynthia Lee Baxley OWENS, Appellant,
v.
John Stanley OWENS, Appellee.
No. 1D06-5676.
District Court of Appeal of Florida, First District.
August 31, 2007.
Scott A. Snavely of Scott A. Snavely, P.A., Tallahassee, for Appellant.
Russell S. Roberts of Roberts, Roberts & Roberts, Marianna, for Appellee.
WOLF, J.
The former wife, appellant, challenges a final judgment of dissolution of marriage. *1170 Appellant raises five issues on appeal; we affirm as to all issues, but briefly discuss one.
Appellant asserts that the final judgment lacks sufficient findings of fact to allow meaningful appellate review. Appellant, however, never challenged the adequacy of the findings in a motion for rehearing or by any other means available in the trial court. We, therefore, determine that this issue was not properly preserved for appellate review. See Mathieu v. Mathieu, 877 So.2d 740 (Fla. 5th DCA 2004), review denied, 909 So.2d 862 (Fla. 2005) (treating lack of adequate findings as unpreserved error unless previously brought to the trial court's attention); see also Broadfoot v. Broadfoot, 791 So.2d 584 (Fla. 3d DCA 2001) (holding a party cannot appeal inadequate findings in a dissolution case unless the alleged defect was brought to the trial court's attention in a motion for rehearing).
ALLEN and PADOVANO, JJ., concur.